Citation Nr: 1244438	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, also claimed as a left ear condition.

2.  Entitlement to service connection for a right leg condition.

3.  Entitlement to service connection for a right hip condition.


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1981, with additional periods of Reserve and National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In September 2011, the Board reopened the Veteran's claim of entitlement to service connection for left ear hearing loss, also claimed as left ear condition, and remanded all of the Veteran's claims for additional development.  All requested development has been completed and the claims are once again before the Board. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, left ear hearing loss had its onset in service.

2.  Resolving all reasonable doubt in the Veteran's favor, right hip degenerative joint disease (DJD) had its onset in service.

3.  Resolving all reasonable doubt in the Veteran's favor, right knee degenerative joint disease (DJD) had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  The criteria for service connection for right hip DJD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for service connection for right knee DJD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is granting service connection for left ear hearing loss, and right hip and right knee disabilities, which represent complete grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

The Veteran seeks service connection for left ear hearing loss, right hip and right knee disabilities. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatolgy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The evidence of record confirms the Veteran has been diagnosed with left ear hearing loss.  See VA Examination Report, December 23, 2011.  She also underwent surgery for left tympanic membrane perforation of almost 100 percent in August 2000.  See Operation Report, August 29, 2000.  

Additionally, she has been diagnosed with DJD of the right hip and right knee.  See VA Examination Report, November 18, 2011.  Therefore the determinative issue, and focus of the analysis to follow, is whether there is sufficient evidence of a relationship between the Veteran's respectively diagnosed conditions and her military service. 

Left Ear Condition

The service treatment records related to the Veteran's period of active duty service from June 1979 to October 1981 show that she was seen on numerous occasions for complaints of left ear pain and diminished hearing acuity.  These records show that she was diagnosed as having serous otitis and otitis media, and an April 1981 service entry reflects that the Veteran was informed that she had hearing loss.  Further, an August 1984 service record shows that the Veteran was seen at the ear, nose and throat clinic at Fort Gordon, Georgia for complaints of hearing loss since 1980; the diagnosis was severe left ear high frequency hearing loss.  In addition, an August 1984 DA Form 2173 reflects that the Veteran suffered hearing loss while on active duty from June 1979 to October 1981 while working with generators, that she felt acute pain in her ears and that she was referred for medical care.  A September 2008 report from the U.S. Army Health Clinic, conducted when the Veteran was waiting for a Medical Evaluation Board determination, also reports she suffers from "medically unacceptable" hearing loss, incurred in the line of duty, not pre-existing her military service.  

The evidence of record also includes VA treatment records dating from September 1983 through July 2011, showing her repeated complaints of and treatment for left ear discomfort, left ear hearing loss, and surgery in August 2000 for perforation of the left tympanic membrane.  Private treatment records from St. Luke's Episcopal Hospital, dated September 1983, and Raul Lugo, M.S., confirm her continuous treatment for this condition.  

A November 1985 VA audiological examination found mild conductive hearing loss in the left ear, but no rationale was provided as to whether this hearing loss is attributable to her military service since it did not constitute hearing loss for VA purposes.  In December 2011, as a consequence of the Board's September 2011 remand, the Veteran was again scheduled for a VA audiological examination.  At that time, the examiner noted the continuous reports of left ear hearing loss since May 1979, the August 2000 left tympanoplasty due to the perforation of the left tympanic membrane, and also diagnosed left ear hearing loss.  However, he opined the disorder is less likely than not incurred in or caused by the Veteran's service.  He stated that the Veteran's high frequency hearing loss in the left ear on induction indicates she already suffered from left ear hearing loss, and she could not specify any circumstances that might cause hearing loss.  

	Merits

As an initial matter, the Board finds the Veteran's account of in- and post-service left ear symptomatology, to include onset and continuity since separation, to be competent and credible.  See Jandreau, 492 F.3d at 1377.  Service treatment records and post-service treatment records are generally consistent with her account of symptomatology.  Therefore, the Veteran's statements as to the left ear symptomatology are competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The Board finds the December 2011 VA examination opinion to be inadequate, as to the determinative matter at hand.  The examiner provided an opinion that relies largely, if not entirely, on medical evidence, or the lack thereof, and does not reflect adequate consideration of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the logic and reasoning provided to support the opinion incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

While there is no adequate medical nexus opinion of record, this not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307. 

The Board finds that the competent evidence of record confirms the Veteran experienced left ear symptomatology in service and her current diagnosis of left ear hearing loss.  Additionally, the Board finds competent and credible the Veteran's account of continuity of symptomatology since separation because (I) competent lay evidence tends to support her account of having left ear hearing loss and other symptomatology in service and since separation; (II) she has provided a generally consistent account of post-service symptomatology, as reflected in the VA and private treatment records; and (III) her account is generally consistent with the medical evidence of record.  See Davidson, 581 F.3d at 1316.  The Board finds that the lay evidence of record, to include the Veteran's own statements, is credible and is supported by the later diagnosis.  See Barr.  Thus, the Board finds that service connection is warranted for left ear hearing loss.  

Right Hip and Right Knee Disorders

The service treatment records for the Veteran's period of active duty also show that she reported muscle pain in her thigh.  A July 1999 Line of Duty Determination shows the Veteran strained her thigh while exercising and was placed on light duty.  Additionally, a March 2006 Temporary Physical Profile specifically notes trauma to the hip and low back, resulting from a motor vehicle accident incurred in the line of duty.  The reports of her Reserve and National Guard records show complaints of pain in her right thigh and leg, generally through January 2009, when she was placed on the Permanent Disability Retired List.  

The evidence of record also includes VA treatment records dating from April 1999 showing her repeated complaints of right leg pain.  A December 2001 private treatment record reports right leg trauma.  A March 2006 x-ray of the right hip noted degenerative changes at the sacroiliac joints.  

A June 2009 VA compensation examination noted trauma to the right hip during the March 2006 motor vehicle accident, which occurred in the line of duty.  X-rays confirmed a diagnosis of DJD of the right hip.  The examiner did not find evidence of a right leg disorder.  Consequently, the examiner determined the Veteran's reported right hip and right leg disorders were less likely as not caused by or the result of her military service, including the March 2006 motor vehicle accident.  The examiner stated that the DJD of the right hip is attributable to aging.  No further rationale was provided.  

In November 2011, as a consequence of the Board's September 2011 remand, the Veteran was again scheduled for a VA examination.  The examiner this time diagnosed DJD of the right hip and right knee, as confirmed by x-ray findings.  The examiner also indicated the Veteran's claims file was reviewed and considered.  He concluded that the Veteran's right leg and or right hip disabilities are not related to her military service.  Additionally, they were not caused or aggravated by her service-connected low back disability.  Instead, the examiner determined that the Veteran's diagnoses of DJD of the right hip and right knee are a process triggered by aging.  The examiner did not offer any rationale to support these findings.  

	Merits

As an initial matter, the Board finds the Veteran's account of in- and post-service right hip and right leg, now identified as right knee, symptomatology, to include onset and continuity since separation, to be competent and credible.  See Jandreau, 492 F.3d at 1377.  Service treatment records and post-service treatment records are generally consistent with her account of symptomatology.  Therefore, the Veteran's statements as to the right hip and right knee symptomatology are competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The Board finds the June 2009 and November 2011 VA examination opinions to be inadequate.  The examiners provided opinions that only consider the medical evidence, or the lack thereof, and do not reflect adequate consideration of the competent and credible lay evidence of record, including her reports of date of onset.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  Additionally, there is simply no rationale as to why these disorders are not attributable to her military service, as she contends.  Therefore, these deficiencies render the logic and reasoning provided to support the opinion incomplete, and the Board accords the opinions no probative value.  

While there is no adequate medical nexus opinion of record, this not fatal to the Veteran's claims, as in the present circumstance lay evidence may serve as a basis to establish the service connection claims.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307. 

The Board finds that the competent evidence of record confirms the Veteran experienced right leg symptomatology in service, throughout her Reserve and National Guard duty, and since separation in August 2007, as supported by her current diagnoses of right hip and right knee DJD.  Additionally, the Board finds competent and credible the Veteran's account of continuity of symptomatology since separation because (I) competent lay evidence tends to support her account of suffering from pain other symptomatology in service and since separation; (II) she has provided a generally consistent account of post-service symptomatology, as reflected in the VA and private treatment records; and (III) her account is generally consistent with the medical evidence of record.  See Davidson, 581 F.3d at 1316.  The Board finds that the lay evidence of record, to include the Veteran's own statements, is credible and is supported by the later diagnoses of DJD.  See Barr.  

Moreover, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  38 C.F.R. § 3.159(c) (2012).  Accordingly, the fact the Veteran has long complained of sought treatment for her right leg generally, further supports her claims that her hip and knee disorders are attributable to her military service.  As such, the Board finds that service connection is warranted for DJD of the right hip and DJD of the right knee.  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for DJD of the right hip is granted.

Service connection for DJD of the right knee is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


